COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION
Cause number:             01-14-00972-CR
Style:                    Florencio Leal v. The State of Texas
Date motion filed*:       July 13, 2015
Type of motion:           Motion for Extension of Time to File Appellant’s Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?        No.

If motion to extend time:
       Original due date:                  April 15, 2015
       Number of extensions granted:            2         Current Due Date: July 14, 2015
       Date Requested:                     August 13, 2015

Ordered that motion is:
       Granted
               If document is to be filed, document due: August 13, 2015.
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On June 11, 2015, the Clerk of this Court granted appellant’s second extension and
          warned counsel that no further extensions would be granted. Because appellant’s
          motion states that more time is needed because the reporter’s record is missing critical
          video exhibits, and that he is seeking access to them, his motion is granted, but
          counsel is warned that no further extensions will be granted. Accordingly, if
          appellant’s brief is not filed by August 13, 2015, the Court will abate this appeal for a
          hearing. See TEX. R. APP. P. 38.8(b)(2).

Judge’s signature: /s/ Laura Carter Higley
                   

Date: July 21, 2015
November 7, 2008 Revision